Reed Leroy Hatton was convicted of murder, and he appeals.
Judgment affirmed.
Reed Leroy Hatton was convicted of murder and sentenced to death. Upon this appeal his attorney questions the sufficiency of the evidence and the legality of a confession. We have carefully considered the entire record and find the confession properly admitted in evidence. We have examined the evidence in great detail and find that it fully supports the verdict; the judgment is free from error.
In fact, nothing more is necessary to be said to affirm the judgment. It may be, however, that by calling attention to the events in this unfortunate person's life the spark of parental responsibility may be quickened. This appellant was born April 25, 1929, in San Francisco, California, where his parents are still living. They were divorced when this boy was quite young and at the age of nine he was placed in a boys' home. At the age of fourteen he ran away; wandered into many places and came to Florida in 1947. He held numerous jobs but only for short intervals. His mentality was pronounced good by psychiatrists, although he had no sense of moral regard for himself or others. He did not deny shooting his friend ten times. His excuse was childish and wholly inexcusable. We find no evidence to warrant us in vacating the death sentence. The plight of this unfortunate one should serve to re-emphasize to parents and others in authority their moral and legal duty to helpless children.
The judgment is affirmed.
TERRELL, CHAPMAN, THOMAS, SEBRING, and BARNS, JJ., concur.
HOBSON, J., not participating.